PER CURIAM.
Jordan filed his interlocutory appeal from an order vacating default, subject to the condition that the affirmative defense of the statute of limitations not be raised. We hold the order vacating the default may not be so conditioned. However, we remand to the trial court with directions that Jordan be allowed to file supporting proof as to his *552alleged meritorious defense relating to the statute of limitations. Goodlett v. Locke Timber Co., 328 So.2d 483 (Fla. 1st DCA 1976); Scott v. Premium Development, Inc., 328 So.2d 557 (Fla. 1st DCA 1976). After further consideration as to whether such pleadings and proof demonstrate a meritorious defense, the trial court shall thereupon enter its order on Jordan’s motion to vacate.
Remanded for further proceedings not inconsistent with this opinion.
MILLS, Acting C. J., and SMITH and ERVIN, JJ., concur.